DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 06/29/2022, applicant has made an election with traverse of species (II) in the reply filed on 8/17/2022.  The traversal is on the ground(s) that the reason(s) to separate the two species (I) and (II) are based on change in position between observation light and pinhole structure, see Election of 8/17/2022, pages 5-6.
After review the restriction of 06/29/2022, the examiner apologize for the materials wrongly typed in the mentioned restriction. A modified restriction of claims 1-10 of the present application is provided below.
4          This application contains claims directed to the following patentably distinct species:
Species (I) directs to a method for detecting a distance between a probe and a wafer held by a wafer probe station wherein the method comprises the step of moving a microscope perpendicularly relative to a chuck to focus on the chuck, and the step of determining a travel distance minus a thickness of the wafer located on a side of the chuck facing the microscope as the distance between the probe and the wafer. This species is read in claims 1-6; and
Species (II) directs to a method for detecting a distance between a probe and a wafer held by a wafer probe station wherein the method comprises the step of moving a microscope perpendicularly relative to a wafer to focus on the wafer, and the step of determining a travel distance as the distance between the probe and the wafer. This species is read in claims 7-10.
5.         The species are independent or distinct because the method steps for determining a first distance between a probe and a wafer recited in the claims 1-6 of the Species (I) is different from those for determining a first distance between a probe and a wafer recited in the claims 7-10 of the Species (II). In particular the method of the Species (I) involves the movement of a microscope onto a chuck, see claim 1 on lines 4-10, while the method of the Species (II) involves a movement of a microscope onto a wafer, see claim 7 on lines 4-10.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not any generic claim. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	As a result of applicant’s election and in the details provided above, claims 7-10 of the Species (II) are examined in the present office action, and claims 1-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  Species (I).
Drawings
8.	The drawings contain five sheets of figures 1-5 were received on 4/27/2020.  These drawings are objected by the examiner for the following reason(s).
9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the references “Y” and “(Step 360)” which are mentioned in the paragraph [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
10.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons;
a1) the claim is rejected by the feature thereof “moving the microscope … obtain a clear image of the wafer” (lines 4-5). It is unclear from the claimed language of the mentioned feature about the component which obtains/records a clear image of the wafer. Does applicant intend to say that a user/an operator of the microscope obtains the so-called “a clear image of the wafer”; and
a2) the terms thereof “a clear image” in the feature thereof “moving the microscope … obtain a clear image of the wafer” (lines 4-5)of a wafer is unclear. A similar question is also raised to the feature thereof “maintaining the specific magnification … a clear image of the probe” (lines 8-10). In particular, what does “a clear image” of a probe does applicant mean in the mentioned feature? Does applicant intend to mean/recite --a focused image of the probe--? Applicant should note that “a clear image of the probe” could be understood as an image of the probe without any blocked area/section on the image.
b) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the maximum magnification” (line 2) lacks a proper antecedent basis.
c) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for a similar question as set forth in element a2) above. In particular, what does “a clear image” of a first end in the feature thereof “focusing on … a clear image of the first end” (line 7) does applicant mean in the mentioned feature? 
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 7-10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (Japanese reference No. 7-198729) in view Matsuura et al (Japanese reference No. 2008-281535).
Morimoto et al disclose a scanning probe microscope.
The scanning probe microscope as described in paragraphs [0004]-[0014] and shown in fig. 1 comprises a microscope (10) which is able to move along a vertical axis via a lifting/lowering mechanism (11); a probe (1) supporting by a Z-axis displacing mechanism (2); a tripod (6) supporting a sample (5) which is in turn supporting a sample (4); a CCD camera (12) for receiving images of the probe and the sample; a control system (7-8, 13-16) for controlling the movement of the microscope (10) and the tripod (6), see paragraph [0010]. 
Regarding to the movement of the probe, in paragraphs [0011]-[[0014], Morimoto et al discloses that the microscope (10) is moved up/down and stops at a position where its focal point matches the back surface of the probe and the position of the microscope is stored in the control (16) and the microscope (10) is lowered and stops at a position where its focal point matches the surface of the sample (4) and the position of the microscope at that time is stored in the control (16). The both mentioned stored positions of the microscope (10) is calculated and then a distance between two positions is determined.
a) Regarding to present claims 7 and 8, it is noted that while Morimoto et al does not positively discloses a method of determining the distance between the probe and the sample; however, it would have been obvious to one skilled in the art before the effective filing date of the invention to set forth a set of steps which including the steps of moving the microscope (10) to focus on the surface of the sample (4) and then storing the position of the microscope; a step of moving the microscope to focus on the probe and then storing the position of the microscope and the step of determining the distance between the two mentioned positions of the microscope. 
Regarding to the feature that the sample is a wafer, such feature would have been obvious to one skilled in the art when the probe microscope provided by Morimoto et al is used to examine/observe a wafer, see each of US Patent Nos. 7,770,231 and 7,388,199 which discloses a scanning probe microscope for examining a sample which is in the form of a wafer.
The only feature missing from the scanning probe microscope provided by Morimoto et al is that while Morimoto et al discloses a microscope for focusing on the probe and on the surface of a sample; however, Morimoto et al does not disclose that the microscope has a variable magnification and a specific magnification is selected during the focusing of the microscope on the probe and on the surface of the sample.
However, a scanning probe microscope having a probe and a microscope which microscope has a variable magnification in which a maximum magnification is selected during a focusing of the microscope on the probe/sample is disclosed in the art as can be seen in the scanning probe microscope provided by Matsuura et al, see paragraphs [0012]-[0022] and figs. 1-6, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the probe microscope provided by Morimoto et al by using a probe microscope having a variable magnification as using the maximum magnification of the microscope during a focusing process as suggested by Matsuura et al for the purpose of obtaining images with better brightness/quality.
b) Regarding to present claim 9, the focusing of light on a tip of the probe is disclosed by Matsuura et al as can be seen in paragraph [0015] and shown in fig. 1.
c) Regarding to present claim 10, while the method of determining a distance between the probe and the (surface of the) sample from the method drawn/yielded from the combined product provided by Morimoto et al and Matsuura et al does not positively disclose that a step of determining a second distance between the tip of the probe and the sample. However, a  probe having a first portion and a second portion wherein the second portion is connected to a first end of the first portion and is located between the first portion and the sample and the second portion has a length along a direction perpendicular to the sample with a second end of the second portion away from the first end defines a tip is disclosed in the scanning probe microscope provided by Morimoto et al wherein the microscope focuses on the probe, see figure 1, element (1) in which the section expanding from element (2) to the end of that section is considered as a first portion and the (dark) triangle shape formed on the end of that section is considered as a second portion. Since the (dark) triangle shape formed at the end of the first portion of the probe has a physical dimension which includes a length which expands along the vertical direction then it would have been obvious to one skilled in the art recognizes/determines a distance between the tip of that second portion and the sample defines a (second) distance different from the distance between the end of the first portion of the probe and the sample.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872